Citation Nr: 0027031	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-35 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for postoperative 
status right (major) radial and median nerve impairment, 
currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from September 1972 to 
September 1976.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a total rating pursuant to 
38 C.F.R. § 4.30 for surgery performed in 1995 was previously 
before the Board; this issue was remanded for further 
development in August 1997.  The RO subsequently awarded the 
appellant a temporary total rating for the maximum period 
allowed under 38 C.F.R. § 4.30.  There has been a full grant 
of benefits with regards to this issue and it therefore no 
longer before the Board.


FINDINGS OF FACT

The appellant's postoperative status right radial and median 
nerve impairment more closely approximates complete 
neuropathy.


CONCLUSION OF LAW

The criteria for a 70 percent rating for postoperative status 
right radial and median nerve impairment are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.68, Diagnostic 
Code 8512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for an increased rating is well-
grounded.  That is, his assertion that his disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In fact, the Remand 
resulted in an increase in the evaluation from 30 to 50 
percent and the expansion of the service-connected disability 
to include the radial nerve.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part IV (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When, after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The medical evidence of record indicates that on November 30, 
1995, the appellant had an exploration and neurolysis of the 
right radial nerve and tendon transfers times three.  His 
symptoms at that time included significant weakness, 
inability to extend the wrist past neutral, very weak grip 
strength, and mild hypesthesia.  He had a right wristdrop, 
weakness of the brachioradialis, extensor carpi radialis, and 
extensor indicis.  The RO awarded the appellant a temporary 
total rating for the period from November 30, 1995, to 
January 1, 1996.  A 50 percent rating was assigned effective 
from January 1, 1996, under Diagnostic Code 8512.

The Board has considered the evidence of record and the 
applicable laws and concludes that the appellant's disability 
results in loss of use of his right hand and warrants the 
maximum rating possible under the applicable rating criteria.  
A January 1999 evaluation report indicates that the appellant 
had 45 degrees of flexion and extension in the wrist, but 
that the strength on flexion and extension was 3/5.  He 
offered almost no resistance whatsoever.  Finger grip and 
thumb abduction was about 4/5.  He had sensory deficits from 
the elbow down.  There was loss of dexterity, coordination, 
and fine finger movements in the fingers of the right hand.  
EMG/nerve conduction velocity studies showed mild median 
sensory neuropathy consistent with median nerve entrapment at 
the wrist on the right upper extremity, as well as a radial 
nerve palsy, axonal in nature, motor and sensory, of the 
right upper extremity.  The examiner noted that although the 
median nerve damage of the right upper extremity was mild by 
EMG, he did have significant pain and discomfort as well as 
loss of use of his right hand secondary to median nerve 
injury.  Given the examiner's findings, which specifically 
report loss of use of the hand, the Board concludes that a 70 
percent rating is warranted under DC 8512.  This is the 
maximum rating allowed for the appellant's disability under 
the applicable regulation and rating criteria.  38 C.F.R. 
§ 4.68, DC 8512, 8514, 8515 (1999).


ORDER

Entitlement to a 70 percent evaluation for postoperative 
status right radial and median nerve impairment is granted, 
subject to the criteria which govern the payment of monetary 
awards.  

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

